Citation Nr: 1438620	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-17 166	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant served on active duty from December 1988 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   

A review of the appellant's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the appellant's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2001 the appellant requested that he be provided hearings before a Decision Review Officer (DRO) and before a Veterans Law Judge.  Later in June 2014 the appellant stated that he no longer wanted a hearing before a Veterans Law Judge.  However, the appellant has not withdrawn his request for a DRO hearing and he has not been provided such a hearing.  As the RO schedules DRO hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the appellant's request. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a DRO hearing at the Montgomery, Alabama RO.  The RO should notify the appellant of the date and time of the hearing.  If the appellant no longer desires a DRO hearing, a signed writing to that effect should be associated with the claims file.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a Supplemental Statement of the Case (SSOC) and afford the appellant the requisite opportunity to respond before returning the case to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



